DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 21, 25-27 and 29-32, 34-37, 39 and 41-42 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the 
Response to Arguments

1.	Applicant’s response arguments, with regards to claims 21, 25-27 and 29-32, 34-37, 39 and 41-42, filed on 12/10/2020 are moot in view of the new grounds of rejection under the combination of Benedek, Eiji and Wang which is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 21, 29-30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et .
5.	Regarding claims 21, 29-30, Benedek discloses method, a non-transitory computer readable medium and a system for detecting motion of a moving body (see at least fig. 1), comprising:
at least one processor coupled to a memory and at least one sensor the memory having computer readable instructions stored thereon the at least one processor configured to execute the computer readable instructions to (integrated 4D (i4D) vision and visualization system that is coupled to LIDAR sensor and system which is running programs/algorithms to track human gait see at least abstract and introduction Fig. 1),
determine the moving body corresponds to a gait pattern of a human based on detection (determine the moving body corresponds to a gait pattern person see at least right col. pg 1139 and section 2 in pg 1139-1140 Figs. 4-5 &7)
wherein, the first sensor includes a light detection and ranging sensor (“LiDAR”) configured to measure distances along a substantially horizontal plane (as shown in Fig. 4(a) the LiDAR measure distance data along horizontal plane, where the these data to determine gait pattern of human see at least abstract, introduction and section 2 and Figs. 1-7, it is well know in the art that LiDAR sensors are based on the use of one or multiple laser beams to perform distance measurements. They are active sensors, emitting radiation at a set wavelength and receiving the return signal.
Furthermore Wang discloses the robotic device detect the horizontal distance to person (see at least [¶ 307].)
Benedek does not explicitly disclose the limitation a first sensor, of a first object and a second object separated by less than a threshold distance, the first object being stationary with respect to the second object at a first instance in time and at a different second instance in time the second object is in motion with respect to the first object; 
However, Eiji is directed to system for measuring the travelling distance of person. Eiji discloses the system includes various sensors are attached to person legs/feet and a calculating unit that calculate the step length/distance between the left and right legs while the person is walking. Eiji furthermore, discloses as shown in Fig. 3 the legs/feet start a same location/position 1, where the right leg is stationary with respect to left, and the left leg moves/motion to position 2 while the right leg is stationary second instant in time and so on, that mean the step length/distance is less than any large step/threshold distance (see at least first para. in page 3 and para. 132 in page 4, para 166 on page 5 and Figs. 3-6). Therefore, from the teaching of Eiji, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of determining distance between the right and left leg, and the right leg being stationary with respect to the left leg at a first instance in time and at a different second instance in time the left leg is in motion with respect to the right leg similar to that of the teaching of Eiji in order to more accurately determine the body motion of individual. 


However, Wang is directed to interacting with mobile robot. Wang discloses the robot includes processor coupled to memory and sensors, where memory comprising 
instructions executable by the processor; and multiple sensors camera 450 and Lidar 440 which arranged a different location as shown in (Figs. 1-3), and once the robot detect a person/obstacle based on sensors data then the robot controller controls the robot to avoid person/obstacle, that means the sensor data is transmitted to controller and analyzed and the robot take an action to avoid the crash (see at least [¶ 48, 71, 174 & 187-188] and Figs. 1-3 & 8B) Furthermore Wang discloses the robotic device detect the horizontal distance to person (see at least [¶ 307]). Therefore, from the teaching of Wang, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique when the sensors detect a person then robot take action to avoid the person similar to that of the teaching of Wang in order to enhance the safety. 

6.	Regarding claim 31, Benedek, Eiji and Wang in combination disclose all the limitation of claim 1 as discussed above, Benedek does not explicitly disclose the action comprises at least one of the robotic device stopping, slowing down, or adjusting its trajectory however, Wang discloses a robot navigate the high traffic area to avoid collision that means adjust its trajectory to obstacle on its way or slow down to avoid obstacle see at least [¶ 182 &253]). it would have been obvious to one of ordinary skill .

7.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2013/0251194 to Schamp.
8.	Regarding claim 32, Benedek, Eiji and Wang in combination disclose all the limitation of claim 1 as discussed above, Benedek does not explicitly disclose the limitation of the second sensor is separated apart from the first sensor, the second sensor comprises a planar LIDAR positioned at an angle with respect to the horizontal plane of the first sensor. However, Benedek and Wang discloses LiDAR sensors (see at least [¶ 174 & 186]).
However, Schamp is directed to range segmentation system. Schamp discloses vehicle includes a planar Lidar to detect object and pedestrian (see at least [¶ 170] and Figs. 1& 8). Therefore, from the teaching of Scamp, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to provide a planar Lidar as second sensor and it is matter of design choice to be positioned at angle with respect to the horizontal plane of the first sensor similar to that of the teaching of Schamp in order to more accurately determine the body motion of individual.

s 25, 27, 34, 36, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2016/0188977 to Kearns et al.
10.	Regarding claims 25, 34 and 39, Benedek, Eiji and Wang in combination disclose all the limitation of claim 21 as discussed above, furthermore, Wang discloses the determine a first intersection point on the moving body by the first sensor  (moving body as shown in Fig. 14) and a second intersection point on the moving body based on a first sensor (multiple image sensor 450 and Lidar 440 which arranged a different location as shown in (Figs. 1-3), and the image sensor 450 is positioned at an angle as shown in Fig. 1, and the sensor 450 in one plane and sensor 440 in different plane, where the two plane would intersect the person/obstacle at different points) (see at least Figs. 1-3 & 14), Furthermore the robotic device detect the horizontal distance to person (see at least [¶ 307].)
Benedek does not explicitly disclose the limitation of determine a horizontal distance from the robotic device to the first intersection point and a horizontal distance from the robotic device to the second intersection point, the two horizontal distances are the same, the first intersection point and second intersection point both correspond to a continuous body.
However, Kearns is directed to mobile security robot includes plurality of sensors (image sensor and LIADR). Kearns discloses the system use the image sensor/camera and the Lidar to determine the horizontal distance to person based on the point of intersections, that means the distance to intersections point are the same and the 
11.	Regarding claims 27, 36 and 41, Benedek, Eiji and Wang in combination disclose all the limitation of claim 21 as discussed above, Benedek does not explicitly disclose the limitation of distinguish the moving body from stationary objects at least in part on a map of the environment, the stationary objects corresponds to walls, floors and other stationary objects in a field of view of the robotic device. 
However, Kearns is directed to mobile security robot includes plurality of sensors. Kearns discloses the mobile robot distinguish the moving object or person using layout map and the wall as shown in Figs. 7A-B (see at least [¶ 65-67, 110-111, 136, 148] and Figs. 1B, 7A-B). Therefore, from the teaching of Kearns, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of distinguishing the moving object or person using layout map and the wall similar to that of the teaching of Kearns in order to enhance the safety.

12.	Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2018/0246518 to Vogel et al. 

However, Vogel is directed to autonomous mobile robot. Vogel discloses the autonomous mobile robot includes multiple sensors (110 & camera 112) located a different position, where the robot detect column based on the sensors data as shown in Fig. 2. Hence this technique can be used to determine column shape body based on the detection the of legs of walking person see at least [¶ 29, 31, 55& 57]. Therefore, from the teaching of Vogel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Benedek to use the technique of using the two sensors to detect a body column shape similar to that of the teaching of Vogel in order to enhance the safety. 

14.	Claims 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over “Lidar-Based Gait Analysis In People Tracking And 4d Visualization” to Benedek et al. in view of JP2004170166 to Eiji (English translation) further in view of US2012/0197439 to Wang et al. and US2018/0246518 to Vogel et al. 
15.	Regarding claims 37 and 42, Benedek, Eiji and Wang in combination disclose all the limitation of claim 21 as discussed above, Benedeck discloses the detection of moving human. Benedek does not explicitly disclose the limitation of determine the moving body corresponds to a column shape body based on receiving data simultaneously from both the first sensor and a second sensor.
. 

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHID BENDIDI/Primary Examiner, Art Unit 3667